internal_revenue_service number release date index number ------------------------------------------------------------ ------------ ------------------------------------- ---------------------------------------- -------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------- telephone number ---------------------- refer reply to cc tege eb hw plr-105792-18 date legend taxpayer association date x date y date z state industry plan ------------------------------------- --------------------------------------- ------- ------- ------------------- ----------- ------------ ------------------------------------ dear ---------------- this responds to your letter of date and subsequent correspondence dated date requesting a ruling regarding the computation of unrelated_business_taxable_income ubti of taxpayer under sec_512 of the internal_revenue_code code facts taxpayer received a letter dated date z from the internal_revenue_service stating that it is a voluntary employees’ beneficiary association veba under sec_501 of the code plr-105792-18 association has been in existence since date x and has been incorporated in state as a nonprofit corporation since date y the purpose of association is to offer forums discussion groups and conferences to keep members of industry current and to provide training in essential industry principles and to provide advocacy for industry at the state and federal levels of government taxpayer represents that association is a bona_fide association as described in section d of the public health service act u s c 300gg-91 d phsa the association maintains plan which is a multiple employer welfare_benefit_plan that provides medical dental vision life and disability benefits to all eligible employees of participating employers all the voting members of association and the association itself are eligible to adopt plan regardless of any health status-related factor relating to the member or to individuals eligible for coverage through the member membership in the association and participation in plan are not conditioned on any health-related status factor relating to an individual including an employee of an employer or the dependent of an employee taxpayer is the funding mechanism for plan rulings requested taxpayer requests the following rulings plan is maintained by a bona_fide association as that term is defined in sec_419a so the applicable_account_limit for plan with respect to medical benefits is determined under sec_419a and for purposes of computing taxpayer’s ubti under sec_512 the applicable_account_limit under sec_419a may include insurance premiums for medical benefits as qualified direct costs law sec_511 imposes tax on the unrelated_business_taxable_income as defined in sec_512 of organizations described in sec_501 sec_512 provides that in the case of an organization described in sec_501 the term unrelated_business_taxable_income means the gross_income excluding any exempt_function_income less certain allowed deductions that are directly connected with the production of gross_income excluding exempt_function_income both computed with specific modifications plr-105792-18 sec_512 provides that the term exempt_function_income means for a sec_501 organization the gross_income from dues fees charges or similar amounts paid_by members of the organization as consideration for providing the members or their dependents goods facilities or services in furtherance of the organization to which such income is paid such term also includes all income other than an amount equal to the gross_income derived from any unrelated_trade_or_business regularly carried on by the organization which is set_aside to provide for the payment of life sick accident or other_benefits including reasonable costs of administration directly connected with the provisions of such benefits sec_512 further provides that if during the taxable_year an amount that is attributable to income so set_aside is used for a purpose other than to provide for the payment of life sick accident or other_benefits or for purposes specified in sec_170 such amount shall be included under subparagraph a in the unrelated_business_taxable_income for the taxable_year sec_512 provides in the case of a sec_501 organization that the set-aside described in sec_512 for a sec_501 organization may be taken into account under subparagraph b only to the extent that such set-aside does not result in an amount of assets set_aside for such purpose in excess of the account limit determined under sec_419a for the taxable_year not taking into account any reserve described in sec_419a for retirement medical benefits sec_419 provides that contributions paid_or_accrued by an employer to a welfare_benefit_fund are not deductible under chapter but if they would otherwise be deductible shall subject_to the limitation of subsection b be deductible under sec_419 for the taxable_year in which paid sec_419 limits the employer’s deduction under sec_419 to a welfare_benefit fund’s qualified_cost for the taxable_year sec_419 defines the qualified_cost of a welfare_benefit_fund for a taxable_year as the sum of the qualified_direct_cost for the taxable_year and subject_to the limitation of sec_419a any addition to a qualified_asset_account for the taxable_year sec_419 provides that the qualified_cost for any taxable_year is reduced by the welfare_benefit fund’s after-tax_income for the taxable_year sec_419 a provides that the term qualified_direct_cost means with respect to any taxable_year the aggregate amount including administrative expenses that would have been allowable as a deduction by the employer with respect to benefits provided during the taxable_year if such benefits were provided directly by the employer and the employer used the cash_receipts_and_disbursements_method of accounting plr-105792-18 sec_1_419-1t q a-6 a of the income_tax regulations provides that if a calendar_year welfare_benefit_fund pays an insurance_company in date the full premium for coverage of its current employees under a term health insurance_policy for the twelve month period ending date the insurance_company will be treated as provided by the fund over such twelve month period accordingly only the portion of the premium for coverage during will be treated as a qualified_direct_cost of the fund for sec_419a of the code provides that for purposes of sec_419 sec_419a and sec_512 the term qualified_asset_account means any account consisting of assets set_aside to provide for the payment of disability benefits medical benefits sub or severance_pay benefits or life_insurance benefits sec_419a provides that no addition to any qualified_asset_account may be taken into account under sec_419 to the extent such addition results in the amount in such account exceeding the account limit sec_419a provides that in general the account limit for any qualified_asset_account for any taxable_year is the amount reasonably and actuarially necessary to fund a claims incurred but unpaid as of the close of such taxable_year for benefits referred to in subsection a and b administrative costs with respect to such claims sec_419a provides that in general unless there is an actuarial certification of the account limit determined under sub sec_419a for any taxable_year the account limit for such taxable_year shall not exceed the sum of the safe_harbor limits for such taxable_year sec_419a provides that in the case of short-term disability benefits the safe_harbor limit for any taxable_year is percent of the qualified direct costs other than insurance premiums for the immediately preceding_taxable_year with respect to such benefits sec_419a provides that in the case of medical benefits the safe_harbor limit for any taxable_year i sec_35 percent of the qualified direct costs other than insurance premiums for the immediately preceding_taxable_year with respect to medical benefits sec_419a provides that an applicable_account_limit for any taxable_year may include a reserve in an amount not to exceed percent of the sum of the qualified direct costs and the change in claims incurred but unpaid for such taxable_year with respect to medical benefits other than post-retirement medical benefits sec_419a defines applicable_account_limit to mean an account limit for a qualified_asset_account with respect to medical benefits provided through a plan maintained by a bona_fide association as defined in section d of the phsa u s c 300gg-91 d plr-105792-18 section d of the phsa u s c 300gg-91 d defines bona_fide association to mean with respect to health_insurance_coverage offered in a state an association which a has been actively in existence for at least years b has been formed and maintained in good_faith for purposes other than obtaining insurance c does not condition membership in the association on any health status-related factor relating to an individual including an employee or an employer or a dependent of an employee d makes health_insurance_coverage offered through the association available to all individuals regardless of any health status-related factor relating to such members or individuals eligible for coverage through a member e does not make health_insurance_coverage offered through the association available other than in connection with a member of the association and f meets such additional requirements as may be imposed under state law analysis and conclusion ruling_request applicable_account_limit as a veba taxpayer’s ubti is determined in accordance with sec_512 of the code and its exempt_function_income is subject_to the set_aside limits of sec_512 sec_512 provides that a set-aside for the payment of medical benefits for employees may be taken into account as exempt_function_income of a veba under sec_512 only to the extent that it does not result in an amount of assets in excess of the account limit determined under sec_419a sec_419a defines the applicable_account_limit for purposes of sec_419a as the account limit for a qualified_asset_account with respect to medical benefits provided through a plan maintained by a bona_fide association as defined in section d of the phsa taxpayer represents that association is a bona_fide association as that term as described in section d of the phsa and that association maintains plan based upon these representations we conclude that for purposes of computing taxpayer’s ubti under sec_512 taxpayer satisfies the requirements of sec_419a to include in its applicable_account_limit a reserve described in sec_419a ruling_request insurance premiums under sec_419a for a bona_fide association plan described in sec_419a sec_419a provides that an applicable_account_limit for any taxable_year may include a reserve in an amount not to exceed percent of the sum of the qualified direct costs and the change in claims incurred but unpaid for such taxable_year with respect to medical benefits other than post-retirement medical benefits the phsa is under the jurisdiction of the department of health and human services we are not attempting to interpret it instead in issuing this ruling we are relying upon taxpayer’s representation that association is a bona_fide association as described in section d of the phsa plr-105792-18 the term qualified_direct_cost is defined in sec_419 as the aggregate amount including administrative expenses that would have been allowable as a deduction by the employer with respect to benefits provided during the taxable_year if such benefits were provided directly by the employer and the employer used the cash_receipts_and_disbursements_method of accounting in defining qualified_direct_cost sec_419 describes an aggregate amount that includes insurance premiums sec_1_419-1t q a-6 a of the income_tax regulations clarifies that insurance premiums are included in calculation of qualified_direct_cost some provisions for permissible reserves to be included in the account limit for purposes of sec_419a include specific language excluding insurance premiums both sec_419a with regard to short term disability benefits and sec_419 with regard to medical benefits provide that the account limit includes qualified direct costs other than insurance premiums sec_419 by contrast refers to qualified direct costs with no such exclusionary language accordingly for purposes of computing ubti and the set-aside under sec_512 the applicable_account_limit under sec_419a may be computed by including insurance premiums for medical benefits as qualified direct costs except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent specifically this ruling does not address taxpayer’s qualification as a veba under sec_501 and it does not address the tax consequences to association or employers contributing to taxpayer the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely janet a laufer senior technician reviewer health welfare branch office of associate chief_counsel tax exempt government entities
